Detailed Action
	This action is responsive to an original application filed on 1/28/2020 with acknowledgement that this application is a 371 of PCT/EP2018/070812 and claims a priority date of 8/1/2017 to foreign application DE 10 2017 117 412.5.  Claims 1-13 and 15 are currently pending.  Claim 14 is cancelled.  Claims 1 and 9 are independent claims.  Claims 9-13 and 15 are withdrawn from consideration as being drawn to a nonelected invention.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The response filed on March 25, 2022 is acknowledged.  One page of amended drawings, one page of amended specification, and three pages of amended claims were received on 3/25/2022.  The drawings and specification have been amended such that they are no longer objected to.  Claims 1, 4, and 6-10 have been amended.  Claims 6 and 7 have been amended such that they are no longer objected to.  Claim 4 has been amended such that it is no longer contains limitations being interpreted under 35 U.S.C. 112(f).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/25/2022 was filed after the mailing date of the non-final rejection mailed on 1/14/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Group I (method), Foaming Species I (two-stage foaming), and Foaming Agent-Admixing Component Species I (Venturi Nozzle) in the reply filed on 12/6/2021 is acknowledged.
Claims 9-13 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/6/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 3008245 A1 to Mützelburg (“Mützelburg”).
As to Claim 1, Mützelburg discloses a method for producing compressed-gas foam (See Paragraphs 0004 and 0019 of Machine Translation of Description “process for producing a halon foam emulsion”), wherein the method comprises: 
providing fire-fighting water admixed with foaming agent (See Paragraphs 0005 and 0019 of Machine Translation of Description “synthetic foam concentrate in water”), 
foaming the fire-fighting water admixed with foaming agent (See Paragraphs 0008 and 0009 of Machine Translation of Description), with addition of compressed gas (See Paragraph 0022 of Machine Translation of Description “inert compressed gas (N2) or compressed air”), wherein the compressed gas comprises a chemical extinguishing agent (See Machine Translation of Paragraph 0018 “Halon 1211”),
wherein the chemical extinguishing agent is contained within bubbles of the compressed-gas foam (See Paragraphs 0007 and 0008 in Machine Translation of Description, an emulsion is foamed under pressure to create a foam that has Halon 1211 in it).
As to Claim 3, in reference to the method of Mützelburg as applied to Claim 1 above, Mützelburg further discloses wherein the compressed gas further comprises an inert gas or air (See Paragraph 0022 of Machine Translation of Description).
As to Claim 8, Mützelburg further discloses a method for fighting fires and/or mitigating fault consequences, which comprises use of a compressed air-foam produced according to Claim 1 (See Paragraph 0018 of Machine Translation of Description).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mützelburg in view of US Patent 5,275,243 to Williams et al. (“Williams”).
Regarding Claim 2, in reference to the method of Mützelburg as applied to Claim 1 above, Mützelburg does not further disclose wherein the chemical extinguishing agent comprises a chemical extinguishing powder.
However, Williams discloses a method for producing foam (Title “Dry Powder and Liquid Method”) wherein the method comprises:
providing liquid admixed with foaming agent (See Col. 4 Lines 1-3),
foaming the liquid admixed with foaming agent with addition of a chemical extinguishing agent (See Col. 7 Lines 41-65, the chemical extinguishing agent is “chemical powder”),
wherein the chemical extinguishing agent is contained within bubbles of the foam (See Col. 7 Lines 55-60),
wherein the chemical extinguishing agent comprises a chemical extinguishing powder (See Col. 7 Lines 56-58).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mützelburg such that the chemical extinguishing agent comprises a chemical extinguishing powder, as taught by Williams for the purpose of using an effective extinguishing agent (See Col. 1 Lines 16-39) that enhances continued foaming (See Col. 7 Lines 57-65).

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Mützelburg in view of US Patent 7,096,965 to Ozment (“Ozment”).
As to Claim 4, in reference to the method of Mützelburg as applied to Claim 1 above, Mützelburg further discloses wherein the step of foaming is formed in two stages in the flow direction of the fire-fighting water admixed with foaming agent, wherein,
in a first foaming, the fire-fighting water admixed with foaming agent is conducted (See Fig. 1 and See Paragraph 0027 of Machine Translation of Description, water mixed with foaming agent contained in 14 and conducted out of 14), and wherein,
in a second foaming, the compressed gas is added (See Paragraphs 0006-0008 of Machine Translation of Description, the second foaming is when halon is mixed into the foam concentrate and the emulsion is foamed under pressure). 
Regarding Claim 4, Mützelburg does not specifically disclose wherein in the first foaming, the fire-fighting water admixed with foaming agent is conducted through an aerator.
However, Ozment discloses a method for producing compressed-gas foam (Title “Method and apparatus for fighting fires in confined areas), wherein the method comprises: 
providing fire-fighting water admixed with foaming agent (Col. 4 Lines 13-14), 
foaming the fire-fighting water admixed with foaming agent, with addition of compressed gas (Col. 4 Lines 14-15, See Col. 6 Lines 23-29 which discloses the gas being compressed gas), wherein the compressed gas comprises a chemical extinguishing agent (Col. 4 Line 15 “nitrogen”), 
wherein in a first foaming, the fire-fighting water admixed with foaming agent is conducted through an aerator (Fig. 2 #24 “educator”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first foaming of Mützelburg as applied above such that the fire-fighting water admixed with foaming agent is conducted through an aerator, as taught by Ozment, as doing so would utilize a known technique to yield the predictable result of expanding the fire-fighting water admixed with foaming agent and flowing foam towards the outlet when fighting a fire (Col. 1 Line 62 – Col. 2 Line 10).
Regarding Claim 7, in reference to the method of Mützelburg as applied to Claim 1 above, Mützelburg does not specifically disclose wherein the fire-fighting water is provided via a fire-fighting water line, and wherein the foaming agent is admixed with the fire-fighting water via a foaming agent admixing component which is situated in a fluid path of the fire-fighting water line, and wherein the foaming agent-admixing component includes a Venturi nozzle.
However, Ozment discloses a method for producing compressed-gas foam (Title “Method and apparatus for fighting fires in confined areas), wherein the method comprises: 
providing fire-fighting water admixed with foaming agent (Col. 4 Lines 13-14), 
foaming the fire-fighting water admixed with foaming agent, with addition of compressed gas (Col. 4 Lines 14-15, See Col. 6 Lines 23-29 which discloses the gas being compressed gas), wherein the compressed gas comprises a chemical extinguishing agent (Col. 4 Line 15 “nitrogen”),
wherein the fire-fighting water is provided via a fire-fighting water line (See Col. 4 Lines 40-42, water pressure at a constant pressure is understood to be provided from a fire-fighting water line), and wherein the foaming agent is admixed with the fire-fighting water via a foaming agent-admixing component (Col. 4 Line 16 “proportioning device”) which is situated in a fluid path of the fire-fighting water line (See Col. 4 Lines 21-32, it is understood that the proportioning device is situated in a fluid path of the water being supplied at a constant pressure), and wherein the foaming agent-admixing component includes a Venturi nozzle (See Col. 4 Lines 38-39).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mützelburg as applied above such that the fire-fighting water is provided via a fire-fighting water line, and wherein the foaming agent is admixed with the fire-fighting water via a foaming agent admixing component which is situated in a fluid path of the fire-fighting water line, and wherein the foaming agent-admixing component includes a Venturi nozzle, as taught by Ozment, as doing so would yield the predictable result of ensuring proper proportioning of fire-fighting water and foaming agent (Col. 4 Lines 38-43). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mützelburg in view of Ozment and US Patent 5,445,226 to Scott et al. (“Scott”).
As to Claim 5, in reference to the method of Mützelburg modified by the aerator of Ozment as applied to Claim 4 above, Mützelburg further discloses wherein the fire-fighting water admixed with foaming agent is foamed during a foaming section (See Paragraph 0008 of Machine Translation of description).
Regarding Claim 5, in reference to the method of Mützelburg modified by the aerator of Ozment as applied to Claim 4 above, Mützelburg does not disclose wherein the compressed gas is added in a portion of the foaming section that has an increasing cross-section, wherein the compressed gas is supplied via multiple nozzles, which are arranged on the portion having an increasing cross section.
However, Scott discloses a method for producing foam (See Col. 3 Lines 29-38 and Fig. 2), wherein the method comprises: 
providing fire-fighting water admixed with foaming agent (Col. 3 Lines 30-32), 
foaming the fire-fighting water admixed with foaming agent, with addition of gas (See Col. 4 Lines 36-37, the entrained air is a gas),
wherein the fire-fighting water admixed with foaming agent is foamed during a foaming section (Fig. 2 #107 “intermediate portion”), wherein the gas is added in a portion of the foaming section that has an increasing cross section (See #109 in Fig. 2), wherein the gas is supplied via multiple nozzles (Fig. 2 #109 “openings” which are cylindrical spouts that are the equivalent of nozzles allowing air flow to be directed), which are arranged on the portion having an increasing cross section (See #107 in Fig. 2). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the foaming section of Mützelburg as applied above such that the foaming section has an increasing cross-section, wherein the compressed gas is supplied via multiple nozzles, which are arranged on the portion having an increasing cross section, as doing so would utilize a known technique taught by Scott of having a foaming section with an increasing cross-section, wherein gas is supplied via multiple nozzles is supplied via multiple nozzles, which are arranged on the portion having an increasing cross section to modify the foaming section to yield the predictable result of generating foam and expanding it prior to discharge (See Col. 11 Lines 56-60).  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mützelburg in view of Ozment, Scott, and US PGPUB 2012/0006570 A1 to Lozier et al. (“Lozier”).
Regarding Claim 6, in reference to the method of Mützelburg modified by the aerator of Ozment and the foaming section of Scott as applied to Claim 5 above, Scott does not disclose wherein the multiple nozzles are arranged in multiple planes axially in relation to a flow direction of the foaming section (See Fig. 2, the nozzles #109 are arranged in one plane axially in relation to a flow direction of the foaming section).
However, Lozier discloses a method for producing foam (See Paragraph 0017), wherein the method comprises: 
providing fire-fighting water admixed with foaming agent (Paragraph 0017 “foam/water mixture”), 
foaming the fire-fighting water admixed with foaming agent, with addition of gas (See Paragraph 0017),
wherein the fire-fighting water admixed with foaming agent is foamed during a foaming section (See Annotated Fig. 2, the foaming section is within #12 “expansion tube”), wherein the gas is added in a portion of the foaming section (See #16 in Fig. 2), wherein the gas is supplied via multiple nozzles (Fig. 2 #16 “elongated members” which are cylindrical tubes that are the equivalent of nozzles allowing air flow to be directed), which are arranged on the portion (See Annotated Fig. 2),
wherein the multiple nozzles are arranged in multiple planes axially in relation to a flow direction of the foaming section (See Annotated Fig. 2, it appears that the nozzles are arranged in at least two different planes axially in relation to a flow direction of the foaming section).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Mützelburg modified by the aerator of Ozment and the foaming section of Scott as applied above by utilizing the multiple nozzles of Lozier arranged in multiple planes axially in relation to a flow direction of the foaming section, as doing so would utilize a known technique taught by Lozier of having multiple nozzles supplying gas arranged on a portion of a foaming section in multiple planes axially in relation to a flow direction of the foaming section to yield the predictable result of expanding foam while minimizing drag (See Paragraphs 0030 and 0031). 

    PNG
    media_image1.png
    613
    1328
    media_image1.png
    Greyscale


Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited Form PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN EDWARD SCHWARTZ/Examiner, Art Unit 3752

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        May 28, 2022